Name: 81/514/EEC: Commission Decision of 24 June 1981 approving a programme relating to the processing and marketing of seeds in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-17

 Avis juridique important|31981D051481/514/EEC: Commission Decision of 24 June 1981 approving a programme relating to the processing and marketing of seeds in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 194 , 17/07/1981 P. 0054 - 0054****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 JUNE 1981 APPROVING A PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF SEEDS IN BELGIUM PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 81/514/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE BELGIAN GOVERNMENT FORWARDED ITS PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF SEEDS ON 27 NOVEMBER 1980 ; WHEREAS THE SAID PROGRAMME RELATES TO THE CREATION , CONCENTRATION AND RATIONALIZATION OF FACILITIES FOR THE COLLECTION , PROCESSING , STORING , PACKAGING AND TRANSPORT OF SEEDS WITH THE AIM OF ADAPTING THESE FACILITIES TO THE INCREASING DEMAND FOR SUPERIOR QUALITY SEEDS ; WHEREAS IT CONSTITUTES THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME DOES NOT AFFECT DECISIONS TO BE TAKEN PURSUANT TO ARTICLE 14 OF REGULATION ( EEC ) NO 355/77 IN RESPECT OF COMMUNITY FINANCE FOR PROJECTS WHICH DO NOT RELATE PRIMARILY TO THE PROCESSING OF BASIC PRODUCTS OBTAINED IN BELGIUM ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE SEED SECTOR IN BELGIUM ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THIS REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF SEEDS IN BELGIUM FORWARDED BY THE BELGIAN GOVERNMENT , PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 27 NOVEMBER 1980 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 24 JUNE 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN